                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



KAREN S.1,                                             Case No. 2:18-cv-216-SI

               Plaintiff,                              OPINION AND ORDER

       v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations, performing the
duties and functions not reserved to the
Commissioner of Social Security,

               Defendant.


Brian Scott Wayson and Tiffany Blackmon, CASCADIA DISABILITY LAW LLC, PO Box 12028,
Portland, OR 97212. Of Attorneys for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third Avenue, Suite 600, Portland, OR 97204;
Lisa Goldoftas, Special Assistant United States Attorney, OFFICE OF GENERAL COUNSEL, Social
Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Of
Attorneys for Defendant.

Michael H. Simon, District Judge.




       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
       Karen S. (“Plaintiff”) seeks judicial review of the final decision of the Commissioner of

the Social Security Administration (“Commissioner”) denying Plaintiff’s application for

Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C.

§§ 401-33. For the following reasons, the Commissioner’s decision is REVERSED AND

REMANDED on the issue of Plaintiff’s vertigo.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       Where the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,

1193-96 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and

may not affirm simply by isolating a specific quantum of supporting evidence.” Orn v.

Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880,

882 (9th Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.
PAGE 2 – OPINION AND ORDER
                                         BACKGROUND

A. Plaintiff’s Application

       Plaintiff was born in 1955 and was 57 years old on the alleged disability onset date.

Plaintiff had a twelfth-grade education and had worked as a school bus driver and special

education assistant. Plaintiff stopped working after Plaintiff fell out of the back of a bus and

sustained injuries. Plaintiff filed applications for disability benefits in February 2014, alleging

disability beginning June 1, 2013, due to physical and mental impairments. In June 2017, an

Administrative Law Judge (“ALJ”) heard testimony from Plaintiff—who was represented by an

attorney—and from a vocational expert. The ALJ denied Plaintiff’s application on July 5, 2017.

Plaintiff timely requested review, which the Appeals Council denied on December 13, 2017.

This appeal followed.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r of Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay
               or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
               such work, she is not disabled within the meaning of the Act. 20 C.F.R.

PAGE 3 – OPINION AND ORDER
              §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
              substantial gainful activity, the analysis proceeds to step two.

       2.     Is the claimant’s impairment “severe” under the Commissioner’s
              regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
              impairment or combination of impairments is “severe” if it significantly
              limits the claimant’s physical or mental ability to do basic work activities.
              20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
              this impairment must have lasted or be expected to last for a continuous
              period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
              claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
              §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
              impairment, the analysis proceeds to step three.

       3.     Does the claimant’s severe impairment “meet or equal” one or more of the
              impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
              then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
              416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
              the listed impairments, the analysis continues. At that point, the ALJ must
              evaluate medical and other relevant evidence to assess and determine the
              claimant’s “residual functional capacity” (“RFC”). This is an assessment
              of work-related activities that the claimant may still perform on a regular
              and continuing basis, despite any limitations imposed by his or her
              impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
              416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
              proceeds to step four.

       4.     Can the claimant perform his or her “past relevant work” with this RFC
              assessment? If so, then the claimant is not disabled. 20 C.F.R.
              §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
              his or her past relevant work, the analysis proceeds to step five.

       5.     Considering the claimant’s RFC and age, education, and work experience,
              is the claimant able to make an adjustment to other work that exists in
              significant numbers in the national economy? If so, then the claimant is
              not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
              404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
              she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).




PAGE 4 – OPINION AND ORDER
       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

       At step one the ALJ found that Plaintiff had not engaged in substantial gainful activity

since June 1, 2013, the alleged onset date. At step two the ALJ found that Plaintiff had severe

impairments of morbid obesity; degenerative disc disease of the cervical spine, status post fusion

surgery in 2013 and a self-healing cervical fracture in 2016; headaches; status post bilateral total

knee arthroplasty in 2015 and 2016; status post right shoulder repair; and right lateral

epicondylitis as of January 2017. At step three the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled the requirements of a

listed impairment.

       The ALJ found Plaintiff had the residual functional capacity to perform a full range of

sedentary work, but that she must have an option to sit or stand while remaining on task; that she

can occasionally balance or stoop; that she must avoid climbing, kneeling, crouching, or

crawling; and that she can occasionally reach overhead with the right upper extremity. The ALJ
PAGE 5 – OPINION AND ORDER
found that Plaintiff’s subjective symptom testimony was not entirely consistent with the medical

evidence and other evidence in the record. At step four, the ALJ found that Plaintiff was capable

of performing past relevant work as a customer service representative. The ALJ concluded that

Plaintiff had not been under a disability from June 1, 2013, through the date of the ALJ’s

decision.

                                          DISCUSSION

       Plaintiff makes the following three arguments for why the Commissioner’s decision

should be reversed: the ALJ erred by (1) improperly rejecting a treating source opinion; (2)

rejecting third-party statements; and (3) finding Plaintiff’s mental impairments to be non-severe.

The Court addresses each of these contentions in turn.

A. The ALJ’s Rejection of Treating Source Opinion

       The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians’ opinions. Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1164

(9th Cir. 2008). The Ninth Circuit distinguishes between the opinions of three types of

physicians: treating physicians, examining physicians, and non-examining physicians. Garrison

v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). “Generally, a treating physician’s opinion carries

more weight than an examining physician’s, and an examining physician’s opinion carries more

weight than a reviewing physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th

Cir. 2001). If a treating physician’s opinion is supported by medically acceptable techniques and

is not inconsistent with other substantial evidence in the record, the treating physician’s opinion

is given controlling weight. Id.; see also SSR 96–2p, 1996 WL 374188, at *1 (July 2, 1996). A

treating physician’s opinion that is not contradicted by the opinion of another physician can be

rejected only for “clear and convincing” reasons. Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194,

1198 (9th Cir. 2008). If a treating physician’s opinion is contradicted by the opinion of another

PAGE 6 – OPINION AND ORDER
physician, the ALJ must provide “specific and legitimate reasons” for discrediting the treating

doctor’s opinion. Id.

       In addition, the ALJ generally must accord greater weight to the opinion of an examining

physician than that of a non-examining physician. Orn, 495 F.3d at 631. As is the case with the

opinion of a treating physician, the ALJ must provide “clear and convincing” reasons for

rejecting the uncontradicted opinion of an examining physician. Pitzer v. Sullivan, 908 F.2d 502,

506 (9th Cir. 1990). If the opinion of an examining physician is contradicted by another

physician’s opinion, the ALJ must provide “specific, legitimate reasons” for discrediting the

examining physician’s opinion. Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). An ALJ

may reject an examining, non-treating physician’s opinion “in favor of a nonexamining,

nontreating physician when [the ALJ] gives specific, legitimate reasons for doing so, and those

reasons are supported by substantial record evidence.” Roberts v. Shalala, 66 F.3d 179, 184 (9th

Cir. 1995), as amended (Oct. 23, 1995).

       Specific, legitimate reasons for rejecting a physician’s opinion may include: the opinion’s

reliance on a claimant’s properly discredited subjective complaints, Batson v. Comm’r of Soc.

Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004); the opinion’s inconsistency with medical

records, Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008); the opinion’s inconsistency

with a claimant’s testimony, Andrews, 53 F.3d at 1042-43; the opinion’s inconsistency with a

claimant’s reported activities of daily living, Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th

Cir. 2014); or the fact that the opinion is brief, conclusory, and inadequately supported by

clinical findings. Bray, 554 F.3d at 1228. An ALJ errs by rejecting or assigning minimal weight

to a medical opinion “while doing nothing more than ignoring it, asserting without explanation

that another medical opinion is more persuasive, or criticizing it with boilerplate language that



PAGE 7 – OPINION AND ORDER
fails to offer a substantive basis” for the ALJ’s conclusion. Garrison¸ 759 F.3d at 1012-13; see

also Smolen v. Chater, 80 F.3d 1273, 1286 (9th Cir. 1996) (noting that an ALJ effectively rejects

a physician’s opinion when he or she ignores it).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.’” Garrison, 759 F.3d at 1012 (quoting Reddick, 157 F.3d 715, 725

(9th Cir. 1998)). In other words, “[t]he ALJ must do more than offer his conclusions. He must set

forth his own interpretations and explain why they, rather than the doctors’, are correct.”

Reddick, 157 F.3d at 725 (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)). “The

opinion of a non-examining medical advisor cannot by itself constitute substantial evidence that

justifies the rejection of the opinion of an examining or treating physician.” Morgan v. Comm’r

of Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999) (citations omitted); but see id. at 600

(noting that opinions of non-treating or non-examining physicians may serve as substantial

evidence when the opinions are consistent with independent clinical findings or other evidence in

the record).

       Plaintiff argues that the ALJ improperly rejected the treating source opinion of Bruce

Williams, M.D., who was Plaintiff’s longtime treatment provider, insofar as the ALJ “did not

explain which portions of [Dr. Williams’] opinion were being rejected, and failed to point which

evidence was allegedly inconsistent with which portions of the opinion.” ECF 13. Plaintiff

argues that Dr. Williams’ opinion was uncontradicted, and therefore that the ALJ needed to

provide clear and convincing reasons to reject it. Lester, 81 F.3d at 830-32. Plaintiff

acknowledges that when a treating physician’s opinion is inconsistent with the opinions of other

treating or examining physicians, the ALJ may reject the treating physician’s opinion when the



PAGE 8 – OPINION AND ORDER
ALJ gives specific and legitimate reasons for doing so that are based on substantial evidence in

the record. Lingenfelter v. Astrue, 504 F.3d 1028, 1042 (9th Cir. 2007).

       The Commissioner responds that a fair reading or the record shows that the opinions of

State agency medical consultants conflicted with Dr. Williams’ opinion. In support, the

Commissioner refers to Widmark v. Barnhart, 454 F.3d 1063 (9th Cir. 2006). In Widmark, the

Ninth Circuit found that an examining doctor’s opinion was contradicted by a state agency non-

examining doctor’s opinion because “a fair reading of the record” showed that the examining

doctor’s opinion was “inconsistent with the brief, conclusory opinion of the state agency

reviewing physician.” Id. at 1066.

       The Court agrees with the Commissioner. In October 2014 and March 2015, State agency

medical consultants Neal E. Berner, M.D., and Roy C. Brown, M.D., reviewed the available

evidence. Plaintiff expressly acknowledges that Dr. Williams was given a summary of the State

agency medical consultants’ opinion, and that the consultants’ opinion “amounted to a light

RFC, with some postural and manipulative limitations.” ECF 13. Plaintiff further acknowledges

that Dr. Williams “indicated he disagreed with the [consultants’] opinion, stating that Ms.

Smith’s limitations were ‘much greater’ than the State agency opinion accounted for.” ECF 13.

Because Dr. Williams’ opinion regarding Plaintiff’s postural and manipulative limitations was

contradicted by the State agency medical consultants’ opinion, the ALJ needed only to give

specific and legitimate reasons based on substantial evidence in the record for rejecting Dr.

Williams’ opinion on those issues. Lingenfelter, 504 F.3d at 1042.

       The same is true regarding the ALJ’s rejection of Dr. Williams’ opinion of Plaintiff’s

ability to focus, as that opinion also was contradicted by the State agency medical consultants’

opinion. Dr. Berner found:



PAGE 9 – OPINION AND ORDER
                Exams have been negative for psych limits and there have not been
                any ER visits or hospitalizations for psych. The ct states in her
                ADL’s that she has trouble with concentration and lists depression
                as a side effect of her meds. She states that she has less motivation
                to do things and has noticed more depression. At this time the ct’s
                depression does not appear to be causing any significant limits and
                objective evidence does not support ordering an exam.

ECF 11-4 (emphasis added). Dr. Williams’ opinion on Plaintiff’s trouble with concentration,

therefore, also was contradicted.

       Because the aspects of Dr. Williams’ opinion that the ALJ rejected were contradicted, the

ALJ needed only to describe specific and legitimate reasons based on the substantial evidence in

the record in order to reject them. The Court finds that the ALJ did so. The Court also finds, in

contrast to what Plaintiff argues, that the ALJ explained which portions of Dr. Williams’ opinion

she was rejecting and pointed to the evidence that was inconsistent with Dr. Williams’ opinion.

The ALJ held:

                I decline to adopt Dr. Williams’s proposed postural limitations, as
                they are not reasonably consistent with the evidence of record-
                including the physician’s own treatment notes. For instance, the
                physician noted in January 2017 that the claimant presented in no
                acute distress with a normal gait and station. The claimant was
                “well appearing” and demonstrated normal mood, affect,
                judgment, and insight. It is possible that Dr. Williams uncritically
                accepted the claimant’s subjective complaints in arriving at the
                conclusion that would lose focus over 50% of the workday due to
                headaches. The physician’s conclusion is not consistent with other
                treatment records from early 2017 that indicate the claimant was
                alert and in no acute distress despite evidence of tenderness and
                swelling. The claimant reportedly exhibited normal range of upper
                extremity motion in March 2017 with no deficit in sensation,
                reflexes, or motor function. The claimant’’s speech, cognition, and
                mood were all characterized as “normal.”

AR 23 (citations omitted). Inconsistency with medical records is an appropriate specific and

legitimate reason to reject a contradicted medical opinion under Ninth Circuit precedent.

Tommasetti, 533 F.3d at 1041. The reasons the ALJ gave were based on substantial evidence


PAGE 10 – OPINION AND ORDER
because the ALJ cited the conflicting medical evidence, stated her interpretation thereof, and

made findings. Garrison, 759 F.3d at 1012. The ALJ’s rejection of aspects of Dr. Williams’

opinion therefore was not reversible error.

B. The ALJ’s Rejection of Third-Party Statements

       “In determining whether a claimant is disabled, an ALJ must consider lay witness

testimony concerning a claimant’’s ability to work.” Stout v. Comm’r of Soc. Sec. Admin., 454

F.3d 1050, 1053 (9th Cir. 2006). Lay witness testimony regarding a claimant’s symptoms or how

an impairment affects a claimant’s ability to work is “competent evidence.” Id. Thus, an ALJ

may not reject such testimony without comment. Id. In rejecting lay testimony, the ALJ need not

“discuss every witness’s testimony on an individualized, witness-by-witness basis. Rather, if the

ALJ gives germane reasons for rejecting testimony by one witness, the ALJ need only point to

those reasons when rejecting similar testimony by a different witness.” Molina v. Astrue, 674

F.3d 1104, 1114 (9th Cir. 2012).

       An ALJ errs by “failing to explain her reasons for disregarding . . . lay witness testimony,

either individually or in the aggregate.” Id. at 1115. This error may be harmless “where the

testimony is similar to other testimony that the ALJ validly discounted, or where the testimony is

contradicted by more reliable medical evidence that the ALJ credited.” Id. at 1118–19.

Additionally, “an ALJ’s failure to comment upon lay witness testimony is harmless where ‘the

same evidence that the ALJ referred to in discrediting [the claimant’s] claims also discredits [the

lay witness’s] claims.’” Id. at 1121-22 (alterations in original) (quoting Buckner v. Astrue, 646

F.3d 549, 560 (8th Cir. 2011)). When an ALJ ignores uncontradicted lay witness testimony that

is favorable to the claimant, “a reviewing court cannot consider the error harmless unless it can

confidently conclude that no reasonable ALJ, when fully crediting the testimony, could have



PAGE 11 – OPINION AND ORDER
reached a different disability determination.” Stout, 454 F.3d at 1056. Plaintiff argues that the

ALJ improperly rejected the testimony of three lay-witnesses: Ann T., Dafne S., and Timothy S.

       1. Ann Tackitt

       The ALJ found that Ann T., the Plaintiff’s sister, “reported that the claimant’s headaches,

constant pain, and vertigo issues prevent her from working or engaging in a variety of outside

activities she formerly enjoyed.” AR 23. But the ALJ then noted “there is no evidence of vertigo

in the claimant’s medical records. While the claimant’s chronic pain symptoms may reasonably

interfere with camping and four-wheeling trips, the medical records cited above suggest she

remains capable of sustaining sedentary tasks on a regular and continuous basis.” Id. Plaintiff

argues that this was error (1) because Plaintiff’s medical records contained evidence of vertigo,

including a listed diagnosis that required treatment with physical therapy, and (2) because

Plaintiff had reported significant issues due to her vertigo.

       The Commissioner concedes that the ALJ erred in finding that there was no evidence of

vertigo in the claimant’s medical records. The Commissioner argues, however, that the error was

harmless because the record contains no evidence that vertigo was a longstanding impairment

lasting at least 12 months. For support, the Commissioner cites 42 U.S.C. § 423(d)(1)(A): “The

term ‘disability’ means . . . inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment . . . which has lasted or can be expected

to last for a continuous period of not less than 12 months.”

       The Court disagrees with the Commissioner because the record does contain evidence

that Plaintiff’s vertigo lasted for at least 12 months. Plaintiff’s physical therapy evaluation

indicates that Plaintiff’s “dizziness began in approximately December 2015,” AR 1571, and the

ALJ denied Plaintiff’s application in July 2017. AR 13. The fact that Plaintiff was still alleging

vertigo as a disability 18 months after the onset date is evidence that the vertigo lasted for at least
PAGE 12 – OPINION AND ORDER
12 months. The transcript of the oral hearing, dated June 2017, contains even stronger evidence

that Plaintiff’s vertigo lasted for longer than 12 months. In the section of the transcript titled

“Examination of Claimant by Attorney,” the following exchange took place:

               Q: And then you also mentioned some vertigo?

               A: Yeah. It’s kicked in about two years ago and sometimes you
               can lay on your bed and you get the spinnies or, if you get up too
               fast, you get the spinnies or if you bend over to get something, you
               lose your balance.

AR 51 (emphasis added). Therefore, the Court does not agree with the Commissioner’s

statement about the lack of evidence related to the duration of Plaintiff’s vertigo.

        Even if the Commissioner was correct, however, a plain reading of 42 U.S.C.

§ 423(d)(1)(A) shows that Plaintiff could still qualify as disabled even without evidence of her

vertigo having lasted for at least 12 months. That provision defines disability as the “inability to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (emphasis added). Even if Plaintiff’s vertigo had

not yet lasted 12 months, that fact would not be dispositive because the vertigo may still have

qualified as a disability if it could be “expected to last for a continuous period of not less than 12

months.” Id. Because the Commissioner offers no other argument for why this error was

harmless, the Court finds that this issue must be remanded for further proceedings. See Stout, 454

F.3d at 1056 (when ALJ ignores uncontradicted lay witness testimony that is highly probative of

a claimant’s condition, “a reviewing court cannot consider the error harmless unless it can

confidently conclude that no reasonable ALJ, when fully crediting the testimony, could have

reached a different disability determination.”)




PAGE 13 – OPINION AND ORDER
       Plaintiff also argues that the ALJ erred in rejecting Ms. T.’s testimony regarding

Plaintiff’s chronic pain symptoms based on “the medical records cited above [earlier in the

ALJ’s opinion].” AR 23. Plaintiff argues that the reference to medical records “cited above” is a

“general statement” and is therefore “insufficient.” ECF 13. Plaintiff cites no legal authority for

why a reference to medical records discussed earlier in an ALJ’s opinion is an insufficient reason

to reject lay witness testimony. Instead, an ALJ errs by failing to “explain her reasons for

disregarding . . . lay witness testimony, either individually or in the aggregate.” Molina, 674 F.3d

at 1115. The ALJ explained her reasons here, and therefore this portion of the ALJ’s rejection of

Ms. T.’s testimony was not reversable error.

       2. Dafne S.

       Plaintiff argues that the ALJ improperly rejected the statement of Dafne S., Plaintiff’s

daughter in law. The ALJ rejected Dafne S.’s claim that Plaintiff was in constant pain, and that

this pain generally prevented Plaintiff from performing household chores or walking. The ALJ

noted that multiple treatment providers had observed that Plaintiff presented in no acute distress

upon examination. ECF 18. This is a reason germane to this witness, supported by substantial

evidence, and therefore the ALJ could properly reject this portion of the testimony. See Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).

       Plaintiff also alleges that the ALJ did not address certain aspects of Dafne S.’s testimony

at all, namely her statement that Plaintiff could not engage in physical activity for longer than 15

to 30 minutes before needing to stop, and that Plaintiff suffered significantly due to her

depression. Although the Court agrees that the ALJ did not specifically address these portions of

Dafne S.’s testimony, such error may be harmless “where the testimony is similar to other

testimony that the ALJ validly discounted, or where the testimony is contradicted by more

reliable medical evidence that the ALJ credited.” Molina, 674 F.3d at 1118–19. Dafne S.’s
PAGE 14 – OPINION AND ORDER
testimony regarding Plaintiff’s depression and Plaintiff’s inability to engage in physical activity

for longer than 15 to 30 minutes was similar to Plaintiff’s own testimony on these issues, which

the ALJ discounted in part. The ALJ considered the four areas of mental functioning known as

the “paragraph B” criteria in finding that Plaintiff’s impairment of depression was non-severe,

citing both medical record evidence and Plaintiff’s own testimony in reaching her finding.

AR 19-20. The ALJ also cited to medical record evidence such as Plaintiff’s relatively normal

physical examination that demonstrated Plaintiff’s normal motion and strength. AR 22. The

ALJ’s failure to discuss Dafne S’s testimony regarding Plaintiff’s depression and inability to

sustain physical activity for longer than 15 to 30 minutes was therefore harmless, as the

testimony was contradicted by more reliable medical evidence that the ALJ credited. Id.

       3. Timothy S.

       Plaintiff’s son Timothy S. wrote a letter to the ALJ. Timothy S. stated that Plaintiff could

not walk long distances nor stand for a long period of time. The ALJ expressly responded to

these observations by stating that she was setting forth a residual functional capacity restricting

the Plaintiff “to sedentary tasks that allow her to alternate between sitting and standing positions

to mitigate discomfort.” AR 23. Plaintiff contends that the ALJ’s RFC “failed to provide real

guidance as to the need for alternating positions,” and therefore the RFC “does not truly account

for the limitations” that Timothy S. reported. Plaintiff does not identify any specific legal error

because the ALJ did not disregard Timothy S.’s testimony. See Bayliss v. Barnhard, 427 F.3d

1211, 1217 (9th Cir. 2005) (holding ALJ’s RFC proper because it “took into account those

limitations for which there was record support that did not depend on [the claimant’s] subjective

complaints”). The Court finds therefore that the ALJ did not reject Timothy S.’s testimony.

Instead, the ALJ took the lay-witness’s described limitations into account when she set out

Plaintiff’s RFC.
PAGE 15 – OPINION AND ORDER
C. The ALJ’s Finding that Plaintiff’s Mental Impairments were Non-Severe

       Plaintiff argues that the ALJ erred in finding that Plaintiff had no severe mental

impairment at step two of the sequential evaluation process. Plaintiff asserts that the ALJ did not

sufficiently discuss the third-party witness statements, Plaintiff’s testimony, or the medical

records that supported the view that Plaintiff has a severe mental impairment. In Plaintiff’s view

this error was not harmless, because a finding of severe mental impairment would preclude

Plaintiff’s past relevant work, and Plaintiff would therefore have been found disabled.

       The claimant bears the burden of proof at steps one through four. Tackett, 180 F.3d at

1098. The district court must affirm the Commissioner’s decision if it is free from legal error and

the findings are supported by substantial evidence. Hammock, 879 F.2d at 501. Where the

evidence is susceptible to more than one rational interpretation, the Commissioner’s conclusion

must be upheld. Burch, 400 F.3d at 679.

       The Court finds that the evidence regarding the severity of Plaintiff’s mental impairment

is susceptible to more than one rational interpretation, and therefore that the Commissioner’s

conclusion must be upheld. Plaintiff cites various pieces of evidence in the record that indicate

that Plaintiff’s mental impairment was severe, but variable interpretations of the evidence are

insignificant if the Commissioner’s interpretation is a rational reading of the record, and this

Court may not substitute its judgment for that of the Commissioner. See Batson, 359 F.3d

at 1196. The ALJ noted that medical examinations documented Plaintiff’s normal mood and

affect, as well as normal judgment and insight. AR 19. The ALJ also found that the record

evidence indicated that in the absence of headache symptoms, Plaintiff had “good” attention. Id.

The ALJ noted that Plaintiff “acknowledged she could independently manage her own personal

care without any special reminders or help.” Id. Accordingly, the Court finds that the ALJ was



PAGE 16 – OPINION AND ORDER
rational in her interpretation of the evidence that Plaintiff’s mental impairments were non-severe,

and therefore the ALJ’s interpretation must be upheld. Burch, 400 F.3d at 679.

                                         CONCLUSION

       The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for further proceedings consistent with this Opinion and Order.

       IT IS SO ORDERED.

       DATED this 30th day of April, 2019.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 17 – OPINION AND ORDER
